Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.101 Page 1 of 29




                           EXHIBIT 4
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.102 Page 2 of 29




                                                          Exhibit 4, Page 15
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.103 Page 3 of 29




                                                          Exhibit 4, Page 16
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.104 Page 4 of 29




                                                          Exhibit 4, Page 17
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.105 Page 5 of 29




                                                          Exhibit 4, Page 18
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.106 Page 6 of 29




                                                          Exhibit 4, Page 19
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.107 Page 7 of 29




                                                          Exhibit 4, Page 20
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.108 Page 8 of 29




                                                          Exhibit 4, Page 21
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.109 Page 9 of 29




                                                          Exhibit 4, Page 22
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.110 Page 10 of 29




                                                          Exhibit 4, Page 23
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.111 Page 11 of 29




                                                          Exhibit 4, Page 24
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.112 Page 12 of 29




                                                          Exhibit 4, Page 25
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.113 Page 13 of 29




                                                          Exhibit 4, Page 26
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.114 Page 14 of 29




                                                          Exhibit 4, Page 27
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.115 Page 15 of 29




                                                          Exhibit 4, Page 28
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.116 Page 16 of 29




                                                          Exhibit 4, Page 29
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.117 Page 17 of 29




                                                          Exhibit 4, Page 30
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.118 Page 18 of 29




                                                          Exhibit 4, Page 31
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.119 Page 19 of 29




                                                          Exhibit 4, Page 32
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.120 Page 20 of 29




                                                          Exhibit 4, Page 33
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.121 Page 21 of 29




                                                          Exhibit 4, Page 34
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.122 Page 22 of 29




                                                          Exhibit 4, Page 35
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.123 Page 23 of 29




                                                          Exhibit 4, Page 36
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.124 Page 24 of 29




                                                          Exhibit 4, Page 37
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.125 Page 25 of 29




                                                          Exhibit 4, Page 38
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.126 Page 26 of 29




                                                          Exhibit 4, Page 39
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.127 Page 27 of 29




                                                          Exhibit 4, Page 40
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.128 Page 28 of 29




                                                          Exhibit 4, Page 41
Case 3:20-cv-02131-GPC-JLB Document 7-7 Filed 04/01/21 PageID.129 Page 29 of 29




                                                          Exhibit 4, Page 42
